The offense is the transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The State's Attorney objects to the consideration of the statement of facts and bill of exceptions for the reason that neither is shown to have been filed in the trial court. Unless they were filed papers and were filed within the time prescribed by law, this court would be unauthorized to consider them. The record fails to show their filing. See Childress v. State,92 Tex. Crim. 215, 241 S.W. Rep., 1029; Oliver v. State,58 Tex. Crim. 50.
In the absence of bills of exceptions and statement of facts which may be considered, the record reveals nothing for review.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 25, 1924.